Case 2:20-cv-00004-JRG Document9 Filed 08/07/19 Page 1 of 3 PagelD#: 91

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Texas [I

JOE ANDREW SALAZAR

 

Plaintiff(s)
Vv

AT&T MOBILITY LLC, SPRINT/UNITED
MANAGEMENT COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS

Civil Action No. 5:2019-cv-00075

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

ar ; T-MOBILE USA, INC.

Fo: Defendant's name and address) Re ictered Agent: CORPORATION SERVICE COMPANY
211 E. 7TH STREET, SUITE 620
AUSTIN, TX 78701

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Geoffrey P Culbertson

Patton, Tidwell & Culbertson

2800 Texas Blvd.
Texarkana, Texas 75503

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 7/22/19

 
Case 2:20-cv-00004-JRG Document9 Filed 08/07/19 Page 2 of 3 PagelD#: 92

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No, 5:2019-cv-00075

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 ())

This summons for (name of individual and title, if any)

 

 

was received by me on (date)

CO) I personally served the summons on the individual at (place)

 

on (date) ; or

 

(J I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or

 

0 Jserved the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

(J Ireturned the summons unexecuted because or

ee creat): Ve TV ORL USA BAC Annnstdl OL 7] -Dts 19 by, CIPIeR.

TR OO ie Compare C Rds ottcunel)

My fees are $ for travel and $ 38 aS for services, foratotalof$ 9.66. ~]5 7s”

 

I declare under penalty of perjury that this information is true.

Date: Quug5.2019 Jonah done
erver's signature
J OQney J Ones

Printed name and title

 

SUS _ Wh Wickbry Lone Ruwn Cake T
Sérver’s address —™, Sa)

Additional information regarding attempted service, etc:
Case 2:20-cv-00004-JRG Document9 Filed 08/07/19 Page 3 of 3 PagelD#: 93

2. Article Number

A. Received by (Please Print Clearly) B, Date of D.
C. Signature & Lf
Kyle Ratzlatt
[Jagent
Xx [-] Addresse

7UbO 3901 F846 443 BAA ||” ivesenerccnely testa = te
3. Service Type CERTIFIED MAIL iy hb Re ale luff

4. Restricted Delivery? (Extra Fee) LJ Yes
1. Article Addressed ta:

Y MOR USA <I
Pron Gent Corppradis nr Serres Co,
QW wh Gy ou E20

Rurntiun YK 18 401- 3218

PS Form 3811, January 2005 Domestic Return Receipt

  
     

 

 

 

 

 

 

 

 

 
